DETAILED ACTION
This FINAL action is responsive to the amendment filed 3/21/2022.

In the amendment Claims 1-15 are pending. Claims 14-15 are new. Claims 1, 9, 14 and 15 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowable Subject Matter
Claims 1-14 are allowed. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.


Withdrawn Rejections
The nonstatutory double patenting rejection has been withdrawn in light of the approved terminal disclaimer filed 3/21/2022.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justin Kahn herein Kahn (NPL--How to Organize Your iPad Apps, Published July 2, 2011 via ipadnotebook.wordpress.com, pgs. 1-21 (pdf)).
Regarding Independent claim 15, Kahn discloses An image processing device, comprising: a user interface; and a controller, wherein the controller is configured to execute: 
causing the user interface to selectively display one of a first screen and a second screen (see pgs. 1-2, discloses display of multiple iPad screens for managing application icon arrangements thereby displaying a first and second screen); 
setting a first area to the first screen and setting a second area to the second screen (see pgs. 1-2, discloses setting of a first area of a first screen and a second area of a second screen up to 11 different screens/pages for the holding application icons); 
when the first screen is displayed on the user interface, receiving, through the user interface, a particular arranging operation to arrange a first icon with respect to the first area on the first screen currently displayed (see pgs. 3-4, discloses that on the first screen performing an arranging operation to arrange a first icon via reset Home Screen layout command thereby making the first page default to original Apple Apps); and
 arranging, based on the particular arranging operation, the first icon in the first area of the first screen and arranging a second icon in the second area of the second screen without receiving the particular operation on the second screen, the second icon being an icon different from the first icon (see pgs. 3-4, discloses that on the first screen performing an arranging operation to arrange a first icon via reset Home Screen layout command thereby making the first screen default to original Apple Apps while modifying the second screen icon arrangement alphabetically without receiving any additional indication. Thereby the command automatically modifies an icon arrangement across multiple screens at once when applied to the first screen).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Reeves et al. (U.S. 9,703,468) discloses “Unified Desktop Independent Focus In An Application Manager”
Cha et al. (U.S. Pub 2011/0004839) discloses “User-Customized Computer Display Method”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
7/1/2022